                   Case 21-10527-JTD             Doc 341          Filed 04/22/21      Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )    Chapter 11
                                                              )
CARBONLITE HOLDINGS LLC, et al.,1                             )    Case No. 21-10527 (JTD)
                                                              )
                                     Debtors.                 )    (Jointly Administered)
                                                              )    Ref. Docket No. 303

ORDER GRANTING DEBTOR CARBONLITE P, LLC’S AND DEBTOR CARBONLITE
  RECYCLING LLC’S MOTION TO ASSUME EXECUTORY CONTRACTS WITH
               SOREMA DIVISION OF PREVIERO N. SRL

           Upon consideration of the Debtor CarbonLite P, LLC and Debtor CarbonLite Recycling

LLC’s Motion to Assume Executory Contracts with Sorema Division of Previero N. SRL (the

“Motion”);2 the Court having reviewed the Motion and having considered the relief requested

therein and the record in the above-captioned cases; and having determined that the relief requested

in the Motion (i) is fair, reasonable, appropriate, and in the best interests of CLP’s and Recycling’s

estates, (ii) represents a sound exercise of CLP’s and Recycling’s respective business judgment,

and (iii) is in the best interests of CLP and Recycling, as applicable, and their respective estates

and creditors; and it appearing that this Court has jurisdiction over the matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and it appearing that this is a core

proceeding pursuant to 28 U.S.C. §§ 157(b); and this Court having found that it may enter a final



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



DOCS_NY:42874.4 13044/001
                 Case 21-10527-JTD        Doc 341     Filed 04/22/21     Page 2 of 4




order consistent with Article III of the United States Constitution; and the Court having determined

that notice of the Motion was sufficient under the circumstances; and the Court having determined

that the legal and factual bases set forth in the Motion and at the hearing thereon establish just

cause for the relief granted herein, it is HEREBY ORDERED THAT:

        1.       The Motion is granted as set forth herein.

        2.       The Reading Contracts shall be deemed assumed by CLP pursuant to Sections

365(a) and (b) of the Bankruptcy Code effective as of the date of entry of this Order, subject to the

applicable Supplemental Agreements.

        3.       The Dallas Contract shall be deemed assumed by Recycling pursuant to Sections

365(a) and (b) of the Bankruptcy Code effective as of the date of entry of this Order, subject to the

applicable Supplemental Agreements.

        4.       The Supplemental Agreements, as more fully set forth below, are hereby approved

and binding on CLP, Recycling, and Sorema, as applicable, and CLP and Recycling are authorized

to implement the Supplemental Agreements at the time and in the manner provided for below:

     a. As agreed by CLP and Sorema, the terms for a cure under the Reading Contracts pursuant

         to section 365(b)(1) of the Bankruptcy Code shall be as follows (the “Reading Cure”):

         CLP shall pay the Reading Prepetition Balance in full, in cash, upon the earlier to occur

         of: (i) August 15, 2021, and (ii) the date of closing of a sale of substantially all of CLP’s

         assets pursuant to sections 363 or 1129 of the Bankruptcy Code (a “Transaction”).

     b. Notwithstanding anything in the Reading Contracts to the contrary, CLP shall pay Sorema

         the remaining of the Reading Postpetition Balance, less the Deposit, in cash, upon the

         earlier to occur of: (x) August 15, 2021, and (y) the date of closing of a Transaction,

         provided, however, that all of the equipment provided for in the Reading Contracts is fully



                                                  2
DOCS_NY:42874.4 13044/001
                 Case 21-10527-JTD             Doc 341        Filed 04/22/21         Page 3 of 4




         installed and operational on such date and Sorema has continued to fulfill its obligations

         under the Reading Contracts, in full and final satisfaction of any and all amounts due by

         CLP to Sorema under the Reading Contracts.

     c. As agreed by Recycling and Sorema, the terms for a cure under the Dallas Contract

         pursuant to section 365(b)(1) of the Bankruptcy Code shall be as follows (the “Dallas

         Cure” and together with the Reading Cure, the “Cures”):3 Recycling shall pay the Dallas

         Prepetition Balance in full, in cash, upon the earlier to occur of: (i) August 15, 2021, and

         (ii) the date of closing of a sale of substantially all of Recycling’s assets, in full and final

         satisfaction of any and all amounts due by Recycling to Sorema under the Dallas Contract.

     d. As of the date of entry of this Order, (a) Recycling shall be deemed the counterparty to the

         Dallas Contract, and (b) CLP shall be deemed the counterparty to the Reading Contracts

         and, notwithstanding anything in the Reading Contracts to the contrary, the Wash Lines

         and other equipment identified in the Reading Contract shall be installed at the Reading

         Facility.

     e. To the extent not already covered under the terms of the Sorema Contracts, Sorema shall

         also continue to supply spare parts and technical support to CLP and Recycling, subject to

         payment in advance.

         5.       The Debtors and Sorema are hereby authorized to take such additional actions or

execute such additional documents as are necessary or appropriate to implement the terms of this

Order.




3
 The Cures shall constitute full and final settlement and satisfaction of all amounts due in cure of, and compensation
for any pecuniary loss resulting from, any and all defaults under the Sorema Contracts, which defaults shall be deemed
waived.


                                                          3
DOCS_NY:42874.4 13044/001
                 Case 21-10527-JTD       Doc 341      Filed 04/22/21     Page 4 of 4




        6.       Notwithstanding the possible applicability of Rules 7062 or 9014 of the Bankruptcy

Rules, any other Bankruptcy Rule, this Order shall be immediately effective and enforceable upon

its entry and there shall be no stay of effectiveness or execution of this Order.

        7.       The Court shall retain exclusive jurisdiction over any and all matters arising from

or related to the implementation, interpretation, or enforcement of the Sorema Contracts, the

Supplemental Agreements, or this Order.




         Dated: April 22nd, 2021                          JOHN T. DORSEY
         Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE



                                                  4
DOCS_NY:42874.4 13044/001
